 

EXHIBIT 10.11

 

SUMMARY OF DIRECTOR COMPENSATION ARRANGEMENTS

 

Non-employee directors of Alexandria Real Estate Equities, Inc. (the “Company”)
will receive the following compensation in 2008:

 

·                  An annual retainer fee of $25,000;

 

·                  The committee chairpersons will receive additional annual
fees as follows:

 

Lead Independent Director

 

$15,000

 

Audit Committee Chairperson

 

$25,000

 

Compensation Committee Chairperson

 

$17,500

 

Nominating & Governance Committee Chairperson

 

$12,500

 

 

·                  A fee payable for each meeting attended of the Company’s
Board of Directors, or committee thereof, equal to $1,500 for each meeting
attended in person and $750 for each meeting attended telephonically;

 

·                  Reimbursement of out-of-pocket expenses incurred to attend
such meetings;

 

·                  A restricted stock grant of 1,500 shares of common stock on
January 1, 2008 under the Company’s Amended and Restated 1997 Stock Award and
Incentive Plan, such shares vesting in full on January 1, 2011; and

 

·                  A tax “gross-up” fee of $61,002, equal to 40% of the value of
the restricted stock grant of 1,500 shares of common stock based on the closing
price of our common stock on January 1, 2008.

 

The Company’s non-employee directors may elect to defer all or any portion of
the fees above in accordance with the Company’s deferred compensation plan for
its directors.

 

Directors who are also employees of the Company will not receive any
compensation for their services as directors of the Company.

 

 

 

 

 

 

--------------------------------------------------------------------------------